Filed 3/16/22 P. v. Wiggins CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F082248
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. DF013667A)
                    v.

    LORD GREGORY WIGGINS,                                                                 OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. David Wolf,
Judge.
         Helen Hoeffel, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Julie A. Hokans and Ivan P.
Marrs, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-

*        Before Peña, Acting P. J., Snauffer, J. and DeSantos, J.
        Defendant Lord Gregory Wiggins contends on appeal the trial court erred when it
sentenced defendant for possession of cannabis in prison because Proposition 64
decriminalized such possession. We affirm.
                              PROCEDURAL SUMMARY
        On October 3, 2018, the Kern County District Attorney filed an information
charging defendant with knowingly possessing marijuana in prison (Pen. Code,
§ 4573.6;1 count 1) and willfully and unlawfully possessing a cellular phone in prison
(§ 4575, subd. (a); count 2). The information also alleged that defendant had previously
served two separate prison terms following felony convictions in 2012 and 2014 (§ 667.5,
former subd. (b)).
        On December 15, 2020, defendant pled no contest to an amended count 1
(§ 4573.8). Count 2 (§ 4575, subd. (a)) and the one-year enhancement allegations
(§ 667.5, former subd. (b)) were dismissed. Defendant reserved the right to appeal his
conviction.
        On January 8, 2021, defendant was sentenced to a low-term sentence of 16 months
to run concurrently with the term he was already serving, plus fines and fees.
        On January 11, 2021, defendant filed a notice of appeal.
                                 FACTUAL SUMMARY
        On September 9, 2017, defendant was serving a prison sentence in Wasco State
Prison. A correctional officer found defendant smoking cannabis in his prison cell.
Officers subsequently searched defendant’s cell and found a cellular phone, phone
charger base and cord, and five small bindles of cannabis containing less than 28.5 grams
in total.




1       All statutory references are to the Penal Code unless otherwise noted.


                                             2.
                                      DISCUSSION
       Defendant contends the trial court erred when it sentenced defendant for
possession of less than 28.5 grams of cannabis in prison because he contends that it is no
longer a crime under the plain language of Health and Safety Code sections 11362.1 and
11362.45 pursuant to Proposition 64. The People argue California law continues to
prohibit the possession of cannabis in prisons, jails, and other custodial institutions. We
agree with the People.
       Section 4573.6 states in pertinent part, “(a) Any person who knowingly has in his
or her possession in any state prison … any controlled substances, the possession of
which is prohibited by Division 10 (commencing with Section 11000) of the Health and
Safety Code, … without being authorized to so possess the same by the rules of the
Department of Corrections, rules of the prison … or by the specific authorization of the
warden, … is guilty of a felony punishable by imprisonment pursuant to subdivision (h)
of Section 1170 for two, three, or four years.” (§ 4573.6, subd. (a).)
       Cannabis is a controlled substance (Health & Saf. Code, §§ 11007, 11054,
subd. (d)(13)) and the possession of more than 28.5 grams of cannabis or 8 grams of
concentrated cannabis is prohibited (Health & Saf. Code, § 11357, subd. (b)).
       In November 2016, the voters passed Proposition 64, also known as the Control,
Regulate and Tax Adult Use of Marijuana Act. (Prop. 64, approved by voters, Gen. Elec.
(Nov. 8, 2016).) Proposition 64 makes it lawful for persons aged 21 years and older to
engage in various types of conduct involving cannabis, including the possession of up to
28.5 grams of cannabis (approximately one ounce), subject to certain exceptions. (See
Voter Information Guide, Gen. Elec. (Nov. 8, 2016) text of Prop. 64, § 4.4, p. 180 (Voter
Guide); Health & Saf. Code, § 11362.1, subd. (a).)
       Proposition 64 also includes a remedial provision that allows persons currently
serving a sentence for a cannabis-related crime that is no longer an offense under



                                             3.
Proposition 64 to file a petition requesting the dismissal of their sentence. (Voter Guide,
supra, text of Prop. 64, § 8.7, p. 207; Health & Saf. Code, § 11361.8, subd. (a).)
       However, a savings clause contained in Health and Safety Code section 11362.45,
subdivision (d), specifies that new legislation would not “amend, repeal, affect, restrict,
or preempt” any “[l]aws pertaining to smoking or ingesting cannabis or cannabis
products” in state prisons or similar custodial institutions. (Health & Saf. Code,
§ 11362.45, subd. (d).)
       The Supreme Court recently determined in People v. Raybon (2021) 11 Cal.5th
1056 that possession of cannabis in prisons was not decriminalized by Proposition 64.
The court stated, “[T]he phrase ‘[l]aws pertaining to smoking or ingesting cannabis’
[citation] is broad enough to encompass statutes that criminalize possession. Moreover,
there is no law that makes it a crime to smoke, ingest or use cannabis (or any other form
of drug) in prison. Instead, the Legislature has taken a ‘ “ ‘prophylactic’ ” ’ approach to
the problem of drug use in prison by criminalizing only the possession of such drugs.
[Citation.] Thus, … [Health and Safety Code] section 11362.45, subdivision (d)’s carve-
out provision would fail to preserve any preexisting law regulating cannabis in prisons
from being ‘amend[ed], repeal[ed], affect[ed], restrict[ed], or preempt[ed]’ ([Health &
Saf. Code,] § 11362.45), and would instead render the possession and use of up to
28.5 grams of cannabis in prison entirely lawful. It seems unlikely that was the voters’
intent. Stated differently, it seems implausible that the voters would understand the
requirement that Proposition 64 does not ‘amend, repeal, affect, restrict, or preempt’ any
‘[l]aws pertaining to smoking or ingesting cannabis’ ([Health & Saf. Code,] § 11362.45,
subd. (d)) to convey that, as of the date of the initiative’s enactment, possessing and using
up to 28.5 grams of cannabis would now essentially be decriminalized in prisons. In our
view, the more reasonable interpretation of [Health and Safety Code] section 11362.45,
subdivision (d) is that the statute is intended ‘to maintain the status quo with respect to
the legal status of cannabis in prison.’ [Citation.] Thus, possession of cannabis in prison

                                              4.
remains a violation of … section 4573.6.” (People v. Raybon, supra, 11 Cal. 5th at
pp. 1059–1060.)
      Accordingly, the trial court here did not err when it sentenced defendant for
possession of cannabis in prison because Proposition 64 did not decriminalize such
possession.
                                    DISPOSITION
      We affirm.




                                           5.